The Honorable Steve Bell State Representative [State Senator] P.O. Box 4282 Batesville, Arkansas 72503
Dear Representative Bell:   [Dear Senator Bell:]
This is in response to your request for an opinion on the legality of designating a smoking area inside a high school gymnasium. Specifically, you have enclosed a constituent letter which describes a "designated smoking area" in the lobby of the Midland High School gymnasium, next to the concession stand. The constituent was informed by the Midland school officials that as long as the area was a "designated smoking area" it did not matter whether it was located inside or outside the gymnasium building. Your constituent is irritated at the amount of smoke accumulating inside the gymnasium during games and inquires as to the legality of the location of this "designated smoking area".
The relevant Arkansas law is found at A.C.A. 6-21-609 which provides in pertinent part as follows:
  (a) Smoking of tobacco or products containing tobacco in any form in enclosed areas, buildings, or facilities of a public elementary or secondary school is prohibited.
  (b)(1)  The school district board of directors for each district may designate an area or areas away from student  exposure to any sidestream smoke in a public elementary or secondary school as a smoking area.
  (2) Smoking in those designated areas by nonstudent persons over age eighteen (18) shall not be considered a violation of this section.
The statute above gives each individual school board the authority to designate smoking areas "away from student exposure to any sidestream smoke".  Thus, the crucial inquiry under the statute is not whether the smoking area is located inside or outside the building, but whether the area is one which would expose students to "sidestream smoke".  This question may be factual in nature, and thus not entirely answerable by this office.  It is my opinion, however, that generally a "designated smoking area" located inside a gymnasium next to the concession stand, will likely expose students to "sidestream smoke", and is thus likely prohibited by the statute.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.